Appeal from an order of the Ulster County Court, entered January 23, 1976, which granted petitioner’s motion for a retaxation of costs to exclude an amount for expert witness fee as a taxable cost in a condemnation proceeding. There is here no statutory basis for the allowance of expert witness fees as a taxable cost. Nor do we find any merit in the argument that constitutionally such fees must be paid to afford appellant just compensation (see Dohany v Rogers, 281 US 362, 368; Rocca v United States, 500 F2d 492; see, also, City of Buffalo v Clement Co., 28 NY2d 241, 262). Order affirmed, without costs. Greenblott, J. P., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.